Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on May 13th, 2022 has been entered.  Claims 1 – 10 are pending.  The rejection of claim 2 under 35 U.S.C. 112(b) has been withdrawn in view of the amendments.  Claims 6 – 10 remain withdrawn from consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Qu (CN-102551071-A) in view of Liu (CN-107334146-A) and Wei (CN-101326952-B), with evidence from Wong (“What is konjac gum?”), Soy (“Nutritional Information, Diet Info and Calories in Soy Protein, Isolate.”) and Gallary (“Are Vital Wheat Gluten and Wheat Gluten the Same Thing?).
Regarding claims 1, 3, and 4, Qu teaches a peanut vegetarian ham meat replacement containing 55 parts Dry peanut coarse tissue protein (13 wt%), 10.6 parts soybean protein (2.5 wt%), 10.6 parts gluten powder (2.5 wt%), 1.5 parts Compound Konjac gum (0.035 wt%), and 4.2 parts Table salt (1 wt%) [pg. 3, ¶2].  
Qu does not specifically teach a low-temperature defatted peanut protein powder, the fat and protein content of the peanut powder, soybean protein isolate, vital weight gluten, or Konjac flour.  
Qu teaches the use of a peanut tissue protein but does not state the peanut protein is a low-temperature defatted peanut protein powder.  Liu teaches a low-temperature peanut protein used in a meat substitute [pg. 2, ¶10].  The peanut protein is described as low-fat and is therefore being considered low-temperature defatted peanut powder [pg. 2, ¶6].  It would have been obvious to use the low-temperature defatted peanut protein of Liu in the vegetarian ham of Qu as it is known to use a low-temperature defatted peanut protein in meat substitutes.  
Wei teaches a low-temperature defatted peanut protein powder with ≤2 wt% fat and ≥60 wt% protein [pg 2, ¶4].  The powder has good functionality such as solubility, water and oil absorption, emulsification, good palatability, and a long storage time [pg 3, ¶7].  It would have been obvious to use the low-temperature defatted peanut protein powder of Wei in the meat substitute of Qu as it provides multiple benefits including long storage life and good palatability.
Qu teaches the use of soybean protein but is not specific as to a soybean protein isolate.  Liu teaches the use of soybean protein isolate in a meat substitute [pg. 2, ¶10].  It would have been obvious to use the soybean protein isolate of Liu as the soybean protein of Qu as the soybean protein isolate is known to be used in meat substitutes.
Qu teaches the use of gluten powder, also calling it wheat gluten, but not vital gluten powder.  Gallary teaches that vital wheat gluten and wheat gluten are the same [pg. 2, ¶2].  Therefore, the gluten powder of Qu is considered to meet the claims to vital wheat gluten.
The compound Konjac gum of Qu is preferably 1/3 carrageenan and 2/3 konjac gum, which is a modifier, making Konjac gum content 1.8 parts [pg. 3, ¶3].  Wong teaches that Konjac gum is also called Konjac flour.  Therefore, Qu teaches 1.8 parts Konjac flour as a modifier in the peanut sausage.
Regarding claim 2, modified Qu teaches the use of soybean protein isolate as discussed above.  Soy teaches soybean protein isolate as having 88.3 wt% protein and 0.5 wt% fat.  The protein and fat contents of the vital wheat gluten is in the alternative and is therefore not necessary to meet the claim.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Qu and Liu as applied to claim 1 above, and further in view of McMindes (US-20060073261-A1) with evidence from Selt (“Meat Industry”).
Regarding claim 5, modified Qu teaches 55 parts low-temperature defatted peanut protein (13 wt%), 10.6 parts soybean protein isolate (2.5 wt%), 10.6 parts vital wheat gluten (2.5 wt%), 1 part Konjac flour (2/3 of 1.5 parts compound Konjac gum), 0.5 parts carrageen (1/3 of 1.5 parts compound Konjac gum), 4.2 parts salt (1 wt%), 4.2 parts Monosodium glutamate (MSG) (1 wt%), and 6.3 parts spices (1.5 wt%).  Selt teaches that carrageenan is a water-retaining agent.  MSG and spices are known to be flavorants (also known as essence).
Qu does not teach the use of colorant (i.e., pigment), or the claimed concentrations of salt and flavorant.
McMindes teaches the use of a soy protein-containing food product containing colorants [0021].  The colorants can include caramel and carmine, the concentrations of which are adjusted to reach the desired meat color [0089].  It would have been obvious to use the colorants of McMindes in the meat substitute of Qu as the colorants are known to be used in meat substitutes.  
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to adjust the amounts of colorants to get the desired colors of the meat substitute, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
The amount of flavorant and salt desired in the meat substitute is a subjective matter. The court “has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.” In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  Therefore, it would have been obvious to use any desired amount of flavorant and salt.

Response to Arguments
Applicant’s arguments, filed May 13th, 2022, have been fully considered.
The rejection of claim 2 over 35 U.S.C. 112(b) has been withdrawn in view of the amendments.
Applicant’s arguments concerning the rejection of claims 1 – 5 under 35 U.S.C. 103 has been found not persuasive.
Applicant argues that a prima facie case of obviousness has not been made, as the application must be considered “as a whole” [pg 6, ¶1].  The Examiner points out that each limitation is addressed in the Office Action.  The prior art sighted is combined into a whole argument, using motivation statements derived from the prior art to bind them into a whole that makes the claims obvious.  As such, the requirements for creating a prima facie case of obvious have been met.
Applicant argues that the results of using low-temperature defatted peanut protein powder are unexpected and meet a long-felt need, using Examples 1 and 6, Comparative Example 5, and Experimental Example 1 of the instant specification as evidence [pg 7, ¶1].  The Examiner points out that the Examples do not show data for Comparative Example 5 in Table 10 so comparison between the inventive low-temperature peanut protein sausage of Example 6 and the comparative high-temperature peanut protein sausage of Comparative Example 5 cannot be made.  Furthermore, Applicant states that the high-temperature defatted peanut protein powder produces an unsuccessful result [pg 7, ¶1, lines 4 – 6].  It is uncertain what “unsuccessful” is and therefore it is difficult to understand what long-felt need is being met.  Additionally, it would have been obvious that a peanut protein treated with high heat would result in a sausage with a darker color than one made with a low heat-treated peanut protein.  Peanuts, when exposed to high heat such as roasting, darken.  It would have been expected that the high-temperature powder would be darker and food incorporating it would also be darker.  Therefore, there is no unexpected result related to the color and there is no evidence provided to compare the other traits of the sausages.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799